Per Curiam.
The respondent brought this action in the court below to recover a balance alleged to be due for lumber sold and delivered to the appellants. The answer admitted the contract, but denied that the lumber had been delivered as alleged. Upon a trial the court found that the lumber had been delivered by the respondent to the appellants, and used by them to the amount of $2,416.27, upon which there was paid $500, leaving a balance of $1,915.25. Judgment was entered for that amount. The defendants appeal.
The only claim made upon this appeal is that there is no evidence to sustain the finding that the lumber was delivered *164to appellants as alleged. The record shows that the president of the respondent company had a talk with one of the appellants after the lumber had been delivered and after an account had been rendered therefor, and that the said appellant admitted in this conversation that the lumber had been received and the account was correct and would be paid, and that subsequently $500 was paid. There was other evidence, but this was enough to base the finding upon, especially since there was no evidence offered by appellants and no effort made to contradict these statements.
The judgment must therefore be affirmed.